Citation Nr: 1639496	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-06 024	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a higher initial rating in excess of 60 percent for stress fecal incontinence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

In an August 2014 decision, the Board granted a higher initial 60 percent rating for stress fecal incontinence for the entire rating period, and remanded the appeal for an initial rating in excess of 60 percent for further development.  


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1991 to March 1991, from August 2004 to March 2006, and from May 2009 to April 2010.

2.  On October 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


